Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant’s amendment filed on 11 March 2021 has been entered. No claims have been amended, cancelled or added.  Claims 21-47 are still pending in this application, with only claims 1, 46, and 47 being independent.

Response to Arguments
Applicant's arguments filed 11 March 2021 have been fully considered but they are not persuasive.
Applicant alleges Swaris does not contemplate a multi-faceted reflector.  The Examiner respectfully disagrees as Swaris’s reflector provides a curved shape which is a multi-faceted reflector.  Swaris suggests the face (80) would be multi-faceted as at least paragraph [0058] clearly denotes the surface is “bent” in a “convex trough” which is bent to minimize reflections between the two reflector strips (80 and 82) One having ordinary skill in the art would recognize a bent, convex reflector face would meet the requirements of a “multi-faceted reflector” due to the expected result of minimally reflecting between the two reflectors.  Therefore the rejection has been maintained. 
With respect to claim 21, Applicant alleges “any other fastening means” does not suggest anything other than a fixed connection and the action of “drilling out” rivets would fail to facilitate replacement of the lighting strip.  The Examiner respectfully disagrees.  Throughout the art, it is old and well-known to exchange a rivet with another more easily removable fastener (like a nut and bolt).  The Examiner has cited references in the Conclusion to support this 
Further regarding claim 21, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Swaris is less efficient in heat transfer due to the “indirect connection” between the lighting unit and the base plate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. The Examiner notes, despite the “indirect” connection, heat transfer still occurs.
Regarding claim 46, Applicant alleges the recitation “base plate mounted integrally within the light fixture” further distinguishes over Swaris (see at least the end of the paragraph on page 8 of the Remarks).  The Examiner agrees that is what the claim states; however, the Examiner maintains this does not distinguish over Swaris. The term “mounted integrally” does not denote a singular piece, just, per the definition of “integral”, included as part of a whole rather than supplied separately.  Therefore the rejection has been maintained.
Regarding claim 47, Applicant alleges soldering of the LEDs teaches away from the notion of replacement thereof.  The Examiner respectfully disagrees.  While it is not an ideal task, one having ordinary skill in the art recognizes soldering can be removed and then new LEDs can be put in place with new solder in order to repair and fix broken/damaged/dead LEDs.  Therefore, the rejection has been maintained.
to the light fixture” further distinguished over Swaris (see at least the end of the paragraph on page 8 of the Remarks). The Examiner, again, agrees that is what the claim states; however, the Examiner maintains this does not distinguish over Swaris for at least the reasons states above with respect to claim 21.  Therefore, the rejection has been maintained.
With respect to the previous Double Patenting rejection of at least claims 21-31 and 35-47 as being unpatentable over claim 24 of U.S. Patent No. 8,322,881, Applicant alleges the double patenting rejection is improper as claim 24 of ‘881 does not suggest the removability of the lighting strip.  The Examiner respectfully disagrees.  Claim 12, from which claim 24 depends, states “the reflector is mounted to each of the lighting strips such that a bottom edge of each side wall extends alone the entire length of the lighting strip.”  There is no indication that this connection is not removable; therefore, one having ordinary skill in the art recognizes the similarity between at least claims 21, 46, and 47 of the instant application and at least claim 24 of ‘881.  Therefore, the rejection is maintained.
The Examiner believes to have addressed all of Applicant’s concerns.  Any withholding of explanation was not intentional.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 21-31 and 35-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 8,322,881. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 21, 46, and 47 are broader versions of claim 24.  The basic components of claim 24 include: a base plate, a plurality of lighting strips; a reflector from a substantially planar sheet of material; and driver circuitry.  Claims 21, 46, and 47 are all covered by these limitations in basic forms.  One having ordinary skill in the art would have recognized it would have been obvious to omit the specific details of claim 24 from instant claims 21, 46, and 47 to meet each and every limitation of claim 24.    
Claims 22-31 and 35-45 are included due to their dependency on at least claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-31, 35-38, and 40-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swaris et al. (US 2003/0002282; hereinafter ‘Swaris’), and further in view of Piepgras et al. (US 2006/0262545; hereinafter ‘Piepgras’).
Regarding claim 21, Swaris discloses a light emitting diode (LED) light fixture comprising:
a base plate (76, fig. 5) functioning as a heat sink for the LED light fixture (as disclosed in at least paragraph [0051]); 

a multi-faceted reflector (80, at least figs. 3 and 5) having at least one planar surface (as seen in at least figs. 3 and 5; as disclosed in at least paragraphs [0057 and 0058]).
Swaris discloses the lighting strip (50) is attached via pop rivets 72.  One having ordinary skill in the art would have recognized pop rivets, while not the easiest, can be removed.  Swaris further discloses the fastener/pop rivet can be “any other fastening means” (as disclosed in at least paragraphs [0051] and [0075]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a fastener to allow Swaris’s lighting strip to be removably mounted to the base plate, permitting individual replacement of the lighting strip independently from the heat sink.
One would have been motivated to do so to allow for replacement of lighting strips in the inevitable instance of damaged lights and as per Swaris’s background (see at least paragraphs [0007-0009] which denote the ease of Swaris’s lighting strips for attachment and use in these devices).
Swaris does disclose control components mounted on the base plate with the LEDs.
Swaris does not teach the control components independent from the lighting strip.
Piepgras teaches a control component (208A-208D, at least fig. 2) mounted to the light fixture independently from the lighting strip (100, at least fig. 2), the control component controlling light output by the at least one LED (as disclosed in at least paragraphs [0163-0166]).

One would have been motivated to do so to provide either a leader/follower control circuit or independent control for each of Swaris’s lighting strips.

Regarding claim 22, Swaris discloses the claimed invention as indicated above.
Swaris alone does not teach a camera.
Piepgras further discloses a camera configured to be controlled remotely via the control component (see at least paragraph [0151]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include Piepgras’s camera within Swaris’s lighting device to make observations of the immediate environment.

Regarding claim 23, Swaris teaches AC, DC, or other suitable power supplied to the LEDs (see at least paragraph [0052]).
Swaris does not specifically disclose a power supply that converts AC power to DC power. 
It would have been obvious to one having ordinary skill in the art before the invention was made to provide a power supply that converts AC power to DC power.
One would have been motivated to do so as power transmitted from home and commercial outlets is AC whereas LEDs function best as DC power. 
Swaris also does not specifically disclose a wireless communication components. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to include Piepgras’s wireless communication component in Swaris’s lighting devices with a remote control component for controlling the lighting fixture.
One would have been motivated to do so to allow a user to easily alter and configure the light emission for Swaris’s to create a desired ambiance. 

Regarding claim 24, Swaris discloses the claimed invention as indicated above.
Swaris does not specifically disclose a separate driver component.
Piepgras teaches a separate driver component (202, at least fig. 2) that manages the flow of power from the power supply to the at least one LED (as disclosed in at least paragraph [0164]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to include Piepgras’s separate driver component to manage the flow of power from the power supply to Swaris’s at least one LED.
One would have been motivated do so to provide appropriate power to the LEDs.


Swaris alone does not disclose the control component.
Piepgras further teaches the control component (208A-208D) adjusts the amount of light output by the at least one LED; reduces the light output of the at least one LED during an interval of time; the control component reduces the light output of the at least one LED at a programmed time; and the control component reduces the light output of the at least one LED after a predetermined period of time has elapsed from the time that the light fixture turned on (all are disclosed within at least paragraph [0166].
It would have been obvious to one having ordinary skill in the art before the effective filing date to include the functions as claimed to Piepgras’s control component disposed within Swaris’s lighting device.
One would have been motivated to do so to allow the user to customize and program Swaris’s device to create desired illumination effects. 

Regarding claim 29, Swaris, as modified by Piepgras, discloses the claimed invention as indicated above.
Swaris, when taken alone does not disclose the control component.
Piepgras further teaches the control component (208A-208D) reduces the light output by reducing the power output to the at least one LED (see at least paragraph [0129]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have Piepgras’s control component (208A-208D) disposed within 
One would have been motivated to do so to achieve a desired light output. 

Regarding claims 30 and 31, Swaris discloses the claimed invention as indicated above.
Swaris, as previously indicated, does not disclose a controller.
Piepgras teaches the controller (208A-208D) which when the light fixture is turned on and turned off and turns the light on and off at programmed times (see at least paragraph [0129]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further include Piepgras’s controller with the capabilities to turn the lights on and off both on demand or per a timer. 
One would have been motivated to do so to give a user control over the when the lights are on and off. 

Regarding claims 35 and 36, Swaris, as modified by Piepgras, discloses the claimed invention as indicated above.  
Swaris, as modified by Piepgras, does not specifically disclose the wireless communication component communicating by two-way radio frequency communication and/or infrared communication.    
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have Piepgras’s wireless communication component communicates by two way radio frequency communication and/or infrared communication.


Regarding claim 37, Swaris, as modified by Piepgras, discloses the claimed invention as indicated above. 
Swaris alone does not teach an ambient light sensor. 
Piepgras further teaches a light detector (124) that senses ambient light, wherein the control component turns the light fixture on when the light sensor senses that the ambient light falls below a first predetermined level (see at least paragraph [0151]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include Piepgras’s light detector and control component turns the light fixture on when the light sensor senses that the ambient light falls below a first predetermined level.
One would have been motivated to do so to desirably illuminate Swaris’s lighting device based on the ambient light. 

Regarding claim 38, Swaris, as modified by Piepgras, discloses the claimed invention above. 
Swaris, as modified by Piepgras, does not specifically a second set level.
It would have been obvious to one having ordinary skill in the art at the time the invention was made the light detector the control component turns the light fixture off when the light detector senses that the ambient light is above a second set level.


Regarding claim 40, Swaris, as modified by Piepgras, discloses the claimed invention as indicated above. 
Swaris, as modified by Piepgras, does not specifically disclose remote programming of the levels of ambient light.
However, it would have been obvious to one having ordinary skill in the art before the invention was made to have Piepgras’s wireless control component receiving variable remote programming of the first and second predetermined levels of ambient light from a remote control location.
One would have been motivated to do so to allow a user to desirably program Piepgras’s wireless control component to turn on and off at preferred levels of ambient light.

Regarding claim 41, Swaris, as modified by Piepgras, discloses the claimed invention as indicated above.
Swaris, as modified by Piepgras, does not specifically disclose the at least one LED to turn on and to operate at different levels of light over a predetermined time interval.
It would have been obvious to one having ordinary skill in art at the time the invention was made to configure Piepgras’s control component to turn on and to operate at different levels of light over a predetermined time interval.
One would have been motivated to do so to provide a desired level of automation to Swaris’s lighting device.

Regarding claim 42, Swaris, as modified by Piepgras, discloses the claimed invention as indicated above. 
Swaris alone does not specifically disclose a solar power source.
Piepgras further teaches solar-power power source (see at least paragraph [0158]).
It would have been obvious to one having ordinary skill in the art to provide Swaris’s light fixture with a solar-power source, as suggested by Piepgras, for powering the control component.
One would have been motivated to do so as solar-power is a desired power source as it doesn’t require battery changes or power cords in addition to being environmentally friendly.

Regarding claims 43 and 44, Swaris, as modified by Piepgras, discloses the claimed invention above.
Swaris, as modified by Piepgras, does not specifically discloses Piepgras’s control component integrally mounted therein.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrally mount Piepgras’s control component within Swaris’s light fixture, and wherein the light is configured to operate with the control component.
One having ordinary skill in the art would have been to do so based on Swaris’s structural arrangement of the lighting device wherein all the components are integrally mounted.

Regarding claim 45, Swaris, as modified by Piepgras, discloses the claimed invention above.

Looking at Swaris’s fig. 15, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Swaris’s substantially planar surface (164) of the light fixture having a first side to which the lighting strip is mounted, and a second side to which Piepgras’s control component is integrally mounted.
One would have been motivated to do so based on Swaris’s overall structure of the lighting device. 

Regarding claim 46, Swaris discloses a light emitting diode (LED) light fixture comprising:
a base plate (76, fig. 5) mounted integrally within the light fixture (as disclosed in at least figs. 5 and 15, as disclosed in at least paragraph [0051]); 
at least one LED (32, at least figs. 3 and 5) coupled to the base plate (as seen in at least figs. 3 and 5); and 
a multi-faceted reflector (80, at least figs. 3 and 5) having at least one planar surface (as seen in at least figs. 3 and 5; as disclosed in at least paragraphs [0057 and 0058]).
Swaris discloses the lighting strip (50) is attached via pop rivets 72.  One having ordinary skill in the art would have recognized pop rivets, while not the easiest, can be removed.  Swaris further discloses the fastener/pop rivet can be “any other fastening means” (as disclosed in at least paragraphs [0051] and [0075]).

One would have been motivated to do so to allow for replacement of lighting strips in the inevitable instance of damaged lights and as per Swaris’s background (see at least paragraphs [0007-0009] which denote the ease of Swaris’s lighting strips for attachment and use in these devices).
Swaris does disclose control components mounted on the base plate with the LEDs.
Swaris does not teach the control components independent from the lighting strip.
Piepgras teaches a control component (208A-208D, at least fig. 2) mounted to the light fixture independently from the lighting strip (100, at least fig. 2), the control component controlling light output by the at least one LED (as disclosed in at least paragraphs [0163-0166]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to independently mount Swaris’s control component from Swaris’s lighting strip.
One would have been motivated to do so to provide either a leader/follower control circuit or independent control for each of Swaris’s lighting strips.

Regarding claim 47, Swaris discloses a light emitting diode (LED) light fixture comprising:
a lighting strip (50, at least figs. 3 and 5) including at least one LED (32, at least figs. 3 and 5), and 

Swaris discloses the lighting strip (50) is attached via pop rivets 72.  One having ordinary skill in the art would have recognized pop rivets, while not the easiest, can be removed.  Swaris further discloses the fastener/pop rivet can be “any other fastening means” (as disclosed in at least paragraphs [0051] and [0075]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a fastener to allow Swaris’s lighting strip to be removably mounted to the base plate, permitting individual replacement of the lighting strip independently from the heat sink.
One would have been motivated to do so to allow for replacement of lighting strips in the inevitable instance of damaged lights and as per Swaris’s background (see at least paragraphs [0007-0009] which denote the ease of Swaris’s lighting strips for attachment and use in these devices).
Swaris does disclose control components mounted on the base plate with the LEDs.
Swaris does not teach the control components independent from the lighting strip.
Piepgras teaches a control component (208A-208D, at least fig. 2) mounted to the light fixture independently from the lighting strip (100, at least fig. 2), the control component controlling light output by the at least one LED (as disclosed in at least paragraphs [0163-0166]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to independently mount Swaris’s control component from Swaris’s lighting strip.
.

Allowable Subject Matter
As previously indicated, claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art whether taken alone or in combination fails to disclose, teach, or render obvious the specifically claimed structural arrangement of a housing, wherein the light detector is positioned within the housing; a window formed in the housing; and at least one of an acrylic rod and a fiber optic array that transfers light from the window to the light detector.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited as disclosing the equivalence between rivets and other more-easily removed securing means:
	Witt et al. (US 2001/0025842)
	Wassel (US 7,322,881, see at least column 12, lines 21-25)
	Gordin et al. (US 2006/0176695)
	Dupre et al. (US 2014/0313727)
	Thornton (US 5,895,114)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719.  The examiner can normally be reached on MTWF 1pm-6pm and R 2pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875